Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on December 23, 2021, with respect to the claim objections; the claim rejections under 35 U.S.C. 112(b); the claim rejections under 35 U.S.C. 103 as being unpatentable over Henriksen et al in view of Filippi et al (US 20150014596) and further in view of Nakamura et al (US 2012/0100062 A1) have been fully considered and are persuasive.  The aforesaid claim objections and claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Henriksen does not disclose that secondary reforming is operated with oxygen enriched air and that oxygen from the electrolysis of water is used to enrich the air. In Henriksen, oxygen 26 from the electrolysis of water is introduced into gasification steps 27, 29, 31 and is used to increase the amount of carbon monoxide in the gasification of biomass or natural gas (Henriksen, para. [0097], and claim 29). The oxygen may further be used as combustion air for generating heat and/or electrical power (para. [0038]). Henriksen relates to the preparation of methanol, not ammonia. Because nitrogen is not needed in methanol synthesis, nitrogen produced as by-product in the ASU would result in a significant waste of energy. Consequently, installation of an ASU in the process of Henriksen would not be the obvious or practical choice of a skilled person.
Filippi relates to the production of ammonia synthesis gas. Oxygen from air separation is used in an ATR or POX reactor. Nitrogen from the air separation is used to adjust the hydrogen to nitrogen ratio in the synthesis gas (Filippi, Abstract). Filippi does not mention electrolysis of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JAFAR F PARSA/Primary Examiner, Art Unit 1622